Exhibit 21.1 Flagstone Reinsurance Holdings, S.A. List of Subsidiaries Ownership Interest Held Subsidiary Jurisdiction By Immediate Parent Flagstone (Gibraltar) Limited Gibraltar % Flagstone Finance SA Luxembourg % Flagstone Réassurance Suisse SA Switzerland % Island Heritage Holdings Limited Cayman Islands % Flagstone Reinsurance Africa Limited South Africa % Flagstone Alliance Insurance and Reinsurance Plc Cyprus % Flagstone Capital Management Luxembourg SICAF-FIS SA Luxembourg % IAL Leasing Ltd. Bermuda % Flagstone Holdings (UK) Limited England and Wales % Flagstone Corporate Name Limited England and Wales % Flagstone Syndicate Management Limited (formerly Marlborough Underwriting Agency Limited) England and Wales % FlagstoneCapital Management (Bermuda) Limited Bermuda % Flagstone Underwriters Latin America Limited Puerto Rico % Flagstone Management Services (Halifax) Limited Canada % Flagstone (Mauritius) Limited Mauritius % Flagstone Underwriting Support Services (India) Private Limited India % Flagstone Representatives Limited England and Wales % Mont Fort Re Limited Bermuda % Flagstone Reinsurance (Luxembourg), SARL Luxembourg % Flagstone (Bermuda) Holdings Limited Bermuda %
